Citation Nr: 1241435	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active duty from September 1952 to September 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Indianapolis, Indiana, VA Regional Office (RO).

In March 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

The Board remanded this claim in October 2010 and February 2012 so that additional development of the evidence could be conducted.  The Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the medical and other evidence of record indicates that the Veteran's spondylolisthesis of the lumbosacral spine is a congenital defect which pre-existed his military service; therefore, the presumption of soundness does not apply.

2.  The competent medical evidence demonstrates that the Veteran's pre-existing spondylolisthesis was aggravated during his military service as a result a superimposed injury.  


CONCLUSION OF LAW

The Veteran's pre-existing lumbar spine spondylolisthesis was aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012); VAOPGCPREC 82-90 (July 18, 1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim now before the Board, seeking service connection for residuals of a back injury, the Veteran was provided notice that met these requirements in a letter dated in September 2007.  This letter met the timing requirement as it was sent before the claim was adjudicated by the RO in July 2008.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You" and "What the Evidence Must Show -- Service connected comp," provided to the Veteran complied with some of the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The September 2007 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  

As the Board's decision to grant service connection for spondylolisthesis herein constitutes a complete grant of this specific benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The Veteran's service treatment records are not of record.  Multiple efforts, discussed below, to obtain and associate these records with the Veteran's claim folder have proven unsuccessful.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A VA examination was obtained with regard to the claim for service connection for residuals of a back injury in March 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 VA examination and opinions obtained in this case are adequate, as they were predicated on a reading of the Veteran's complete claims file.  The examiner considered all of the pertinent evidence of record, to include the Veteran's post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record -- including private medical treatment records -- to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  This includes his having an opportunity to provide testimony before a DRO at a hearing in March 2009.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Analysis

The Veteran and his representative contend that his current back injury residuals had their onset in service or are etiologically linked to his service.  The Veteran has consistently alleged that in January 1954, while in France, he was involved in an accident while driving a truck.  He added that he was later provided X-rays which showed his spine to be "out of line."  See December 2009 statement.  Also of record are several lay statements provided by the Veteran's wife, daughter, and son; these are all dated in April 2008.  His wife asserted that the Veteran incurred a back injury in the military, adding that he had no problems before the military but did upon his return.  Both his daughter and son recalled the Veteran wearing a back brace when he came home from active service.

A June 2008 RO Interoffice Memorandum shows that it was determined that the Veteran's service treatment records were unavailable for review.  All procedures utilized to attempt to obtain the records were cited.  A November 2009 VA Memorandum shows that efforts to obtain clinical records dated in January 1954 from the United States Army Medical facility in "Tool," France was unsuccessful.  

At a March 2009 hearing conducted at the RO by a Decision Review Officer the Veteran testified that he injured his back while in France in a motor vehicle accident.  See page one of hearing transcript (transcript).  He denied having back problems before his service entry, to include at the time of his service entry examination.  See page 10 of transcript.  At the time of his in-service back injury, he claimed to have undergone X-ray examination, which showed a bulging disc and his spine to be "out of line."  See page 11 of transcript.  The Veteran also testified that he sought treatment in 1955, the year following his service separation.  See page 13 of transcript.  He also mentioned that he was not presently being treated by a physician for his back.  See page 14 of transcript.  

A December 2009 VA orthopedic surgery attending note shows that the Veteran was status post bilateral knee replacement.  Both were noted to be in good position and condition.  

Records on file, dated from May to December 2010, and supplied from a private chiropractor, show that the Veteran was treated for various complaints relating to his neck, lumbar spine, bilateral hips (both noted to have been replaced), and upper abdomen.  

Review of the report of a March 2012 VA Disability Benefits Questionnaire (DBQ) shows that the examining physician reported having had an opportunity to review the Veteran's claims folder.  The purpose of the examination was to examine the Veteran's thoracolumbar spine.  Supplied back-related diagnoses included lumbar spine spondylolisthesis and lumbar spine degenerative disc disease.  The examiner noted that the Veteran had a history of a truck accident while stationed in France, after which time the Veteran was taken to an emergency room by military police and examined and X-rayed.  The Veteran informed the examiner he was then placed on bed rest for one month, and was discharged from the Army about six months later.  The Veteran also informed the examiner that he was seen by a family physician, Dr. B, in 1955 (the year following his service separation) where surgery was recommended for a bulging disc.  He added he declined the surgery.  The examiner observed that both the Veteran's service treatment records and these post service private medical records were not available.  The Veteran complained of chronic back pain ever since his 1954 accident.  The Veteran also provided a history of having both of his hips replaced.  

The examiner commented that the Veteran had a congenital defect (spondylolisthesis L5-S1) with severe degenerative disc disease L5-S1.  The examiner also checked the box which indicated "The claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness."  As rationale for this supplied opinion, the examiner noted that the congenital defect of the Veteran's lumbar spine could not have been caused by the nature of his in-service injury incurred as a result of a motor vehicle accident.  The Veteran did, however, have continuing pain at the time of his military discharge and sought medical attention from private physicians between 1955 and 1959; however, these physicians are deceased and records were therefore not available.  He added that he could only conclude that this was an aggravated injury from a pre-existing problem.  The examiner also mentioned that the Veteran's degenerative disc disease L5-S1 was due to natural causes.  

As part of an October 2012 letter the Veteran denied having had any back problems prior to his military entry.  He added he incurred a back injury while in the military, in France, as a result of a motor vehicle accident.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c) ; see also Quirin v. Shinseki, 22 Vet. 390, 397 (2009); Terry at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The Board must therefore determine whether the Veteran's diagnosed spondylolisthesis is a congenital defect or disease.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the spondylolisthesis is a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

After review of the evidence of record, the Board finds that the Veteran's spondylolisthesis is a congenital defect and therefore not subject to the presumption of soundness.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, the Veteran's spondylolisthesis has been clearly described by a VA examining physician as being a "defect."  See March 2012 DBQ examination report.  

Initially, the Board recognizes that contentions consistently expressed by the Veteran, as well as his wife, throughout the course of this appeal; namely, alleging that the Veteran had no back-related problems before his service entrance.  As noted above, the Veteran's service treatment records are not available.  

As also noted above, a VA medical examiner, in March 2012, opined that the Veteran's diagnosed lumbar spine spondylolisthesis was a congenital defect which clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury, event, or illness.  

The March 2012 VA examiner's opinion appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and current medical conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, there is no competent medical evidence to contradict the conclusions of the March 2012 VA examiner concerning the pre-existence of a congenital defect of the low back. 

Accordingly, as the Board has here determined the diagnosed spondylolisthesis to be a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  

After a thorough review of the record, the Board finds that the competent medical evidence demonstrates that the Veteran's pre-existing spondylolisthesis of the low back, as a result of a superimposed injury, was aggravated during his military service.  



The Veteran has alleged that he suffered a back injury during his active duty as a result of his involvement in a motor vehicle accident.  As noted, the Veteran's service treatment records are not available.  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of a back injury during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he experienced a back injury in service.  In addition, based on the evidence submitted, including his statements about his service, as well as in consideration of the provided lay statements, the Board finds the Veteran to be credible with respect to his assertions.

As indicated above, the Veteran has claimed to have been treated for back-related problems not long after his September 1954 service separation.  Unfortunately, it has been determined that medical records associated with this privately-provided treatment could not be obtained.

There is only a single medical opinion of record as to the issue of medical nexus between the Veteran's currently diagnosed low back disability and his military service.  See March 2012 VA DBQ examination.  As noted, the examiner opined that the Veteran's diagnosed lumbar spine spondylolisthesis was a congenital defect which clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury, event, or illness.  Also, again, there is no competent medical evidence to contradict the March 2012 VA opinion.  In sum, the competent evidence of record demonstrates that the Veteran's pre-existing congenital low back spondylolisthesis was aggravated as a result of an in-service superimposed injury.  The benefit sought on appeal is therefore granted.

The Board wishes to make it clear that service connection is granted only for disability resulting from in-service aggravation of the pre-existing low back disability based upon superimposed injury.  It is not the Board's responsibility to determine the degree of aggravation in the first instance.  See 38 C.F.R. § 4.22 (2012). 


ORDER

Service connection for spondylolisthesis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


